Case 2:20-cv-07159-SB Document 21-16 Filed 10/23/20 Page 1 of 8 Page ID #:308




                    EXHIBIT P
                                                                   Case 2:17-bk-19548-NB Doc 480 21-16
                                                                        2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                                                                                         Filed 10/23/20    03/10/20
                                                                                                                         Page 2 of 819:45:13  Desc
                                                                                                                                     Page ID #:309
                                                                                           Main Document     Page 1 of 7


                                                                   1   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   2   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, California 90067
                                                                   3   Telephone: 310/277-6910
                                                                       Facsimile: 310/201-0760
                                                                   4   E-mail: mpagay@pszjlaw.com

                                                                   5   Attorneys for Richard M. Pachulski, Chapter 11 Trustee
                                                                   6
                                                                                                    UNITED STATES BANKRUPTCY COURT
                                                                   7
                                                                                                     CENTRAL DISTRICT OF CALIFORNIA
                                                                   8                                      LOS ANGELES DIVISION
                                                                   9   In re:                                           Case No. 2:17-bk-19548-NB
                                                                  10   LAYFIELD & BARRETT, APC,                         Chapter 11
                                                                  11                                  Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                    SECOND STIPULATION AND TOLLING
                                                                                                                        AGREEMENT EXTENDING STATUTES
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                    OF LIMITATION RE: PHILIP LAYFIELD
                                           ATTORNEYS AT LAW




                                                                  14                                                    [No Hearing Required]
                                                                  15

                                                                  16

                                                                  17

                                                                  18

                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328183.1 51414/001
                                                                   Case 2:17-bk-19548-NB Doc 480 21-16
                                                                        2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                                                                                         Filed 10/23/20    03/10/20
                                                                                                                         Page 3 of 819:45:13  Desc
                                                                                                                                     Page ID #:310
                                                                                           Main Document     Page 2 of 7


                                                                   1           Richard M. Pachulski (the “L&B Trustee”), the Chapter 11 Trustee of the bankruptcy

                                                                   2   estate of Layfield & Barrett, APC (“L&B” or the “Debtor”), and Wesley H. Avery, the duly

                                                                   3   appointed chapter 7 trustee in the bankruptcy case entitled In re Philip James Layfield, Case

                                                                   4   No. 2:18-bk-15829-NB (the “Layfield Trustee”, and together with the L&B Trustee, the

                                                                   5   “Parties”), hereby stipulate and agree as follows in accordance with the following facts and

                                                                   6   recitals:

                                                                   7                                               RECITALS

                                                                   8           A.       On August 3, 2017 (the “L&B Petition Date”), petitioning creditors The Dominguez

                                                                   9   Firm, Inc., Mario Lara, Nayazi Reyes and Maria A. Rios (the “Petitioning Creditors”), filed an

                                                                  10   involuntary petition for relief under chapter 7 of the Bankruptcy Code, 11 U.S.C. §§ 101, et seq. (the

                                                                  11   “Bankruptcy Code”), against L&B [Docket No. 1], in this Court thereby commencing the above-
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   captioned bankruptcy case (the “L&B Case”). That same day, the Petitioning Creditors filed an
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Emergency Motion for Appointment of an Interim Trustee Under 11 U.S.C. § 303(g) and Granting
                                           ATTORNEYS AT LAW




                                                                  14   Emergency Relief [Docket No. 3] (the “Trustee Motion”).

                                                                  15           B.       In response to the Trustee Motion, the Debtor filed a Motion to Convert Case Under

                                                                  16   11 U.S.C. §§ 706(a) or 1112(a) on August 8, 2017 [Docket No. 19] (the “Conversion Motion”),

                                                                  17   seeking to convert the L&B Case to one under chapter 11 of the Bankruptcy Code. On August 11,

                                                                  18   2017, the Court entered orders granting the Conversion Motion [Docket No. 25], and denying the

                                                                  19   Trustee Motion [Docket No. 24].

                                                                  20           C.       On August 16, 2017, the Debtor, Petitioning Creditors, and Advocate Capital, Inc.

                                                                  21   entered into a Stipulation for the Appointment of a Chapter 11 Trustee [Docket No. 38] (the “Trustee

                                                                  22   Appointment Stipulation”), on the grounds that “the Parties believe that all creditors and the Debtor

                                                                  23   would be better served by the appointment of a chapter 11 trustee,” which the Court approved by

                                                                  24   order on August 17, 2017 [Docket No. 42]. Trustee Appointment Stipulation ¶ D at 2.

                                                                  25           D.       On August 21, 2017, the United States Trustee (the “UST”) filed its Notice of

                                                                  26   Appointment of Chapter 11 Trustee, appointing Richard M. Pachulski as Chapter 11 Trustee in the

                                                                  27   L&B Case [Docket No. 51]. Also on August 21, 2017, the UST filed an Application for Order

                                                                  28   Approving Appointment of Chapter 11 Trustee [Docket No. 53], which application was granted by

                                                                                                                        1
                                                                       DOCS_LA:328183.1 51414/001
                                                                   Case 2:17-bk-19548-NB Doc 480 21-16
                                                                        2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                                                                                         Filed 10/23/20    03/10/20
                                                                                                                         Page 4 of 819:45:13  Desc
                                                                                                                                     Page ID #:311
                                                                                           Main Document     Page 3 of 7


                                                                   1   the Court’s order entered the following day [Docket No. 56]. On August 28, 2017, the L&B Trustee

                                                                   2   filed his Acceptance of Appointment as Chapter 11 Trustee [Docket No. 63].

                                                                   3           E.       On September 27, 2017, the Court entered its Order Amending “Order Converting

                                                                   4   This Case to One Under Chapter 11” to Include Order for Relief, providing for the entry of the

                                                                   5   Order for Relief to be effective as of August 11, 2017 [Docket No. 99].

                                                                   6           F.       On May 21, 2018, the L&B Trustee and two other creditors (the “Layfield Petitioning

                                                                   7   Creditors”) filed an involuntary chapter 7 petition against Philip Layfield (“Layfield”) in this Court

                                                                   8   [Docket No. 1], thereby commencing Case No. 2:18-bk-15829-NB (the “Layfield Case”).

                                                                   9           G.       On May 23, 2018, Wellgen Standard, LLC, one of the Layfield Petitioning Creditors,

                                                                  10   filed Wellgen Standard, LLC’s Motion for Order Appointing an Interim Trustee Under 11 U.S.C. §

                                                                  11   303(g) [Docket No. 5] (the “Interim Trustee Motion”), seeking the appointment of an interim chapter
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   7 trustee in the Layfield Case.
                                        LOS ANGELES, CALIFORNIA




                                                                  13           H.       On May 30, 2018, this Court granted the Interim Trustee Motion and on June 8, 2018,
                                           ATTORNEYS AT LAW




                                                                  14   the UST appointed the Layfield Trustee.

                                                                  15           I.       To date, the L&B Trustee has determined that, in the one year before the L&B

                                                                  16   Petition Date, the Debtor made numerous transfers to Philip Layfield.

                                                                  17           J.       The time period for the L&B Trustee to bring certain potential causes of action

                                                                  18   against Layfield and any entities directly or indirectly owned by or under the control of Layfield

                                                                  19   (collectively “Layfield Parties”) under Chapter 5 of the Bankruptcy Code and, potentially, claims

                                                                  20   under applicable state law (“Causes of Action”) originally was to expire on August 11, 2019 (the

                                                                  21   “Chapter 5 Statute of Limitations”).

                                                                  22           K.       On or about August 9, 2019, the L&B Trustee and Layfield Trustee entered into that

                                                                  23   certain Stipulation and Tolling Agreement Extending Statutes of Limitation Re: Philip Layfield

                                                                  24   [Docket No. 445] (the “First Extension Stipulation”), pursuant to which, among other relief, the

                                                                  25   Parties agreed to toll the Chapter 5 Statute of Limitations until March 11, 2020, in order to allow the

                                                                  26   parties to discuss and hopefully resolve informally the disposition of the Causes of Action without

                                                                  27   the need to commence formal proceedings in this Court. The Court approved the First Extension

                                                                  28   Stipulation by order entered the same day [Docket No. 446].

                                                                                                                           2
                                                                       DOCS_LA:328183.1 51414/001
                                                                   Case 2:17-bk-19548-NB Doc 480 21-16
                                                                        2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                                                                                         Filed 10/23/20    03/10/20
                                                                                                                         Page 5 of 819:45:13  Desc
                                                                                                                                     Page ID #:312
                                                                                           Main Document     Page 4 of 7


                                                                   1           L.       The Parties seek to further extend the Chapter 5 Statute of Limitations to maintain the

                                                                   2   status quo between the L&B and Layfield bankruptcy estates with respect to the Causes of Action in

                                                                   3   order to facilitate further discussions and hopefully resolve informally the disposition of the Causes

                                                                   4   of Action without the need to commence formal proceedings in this Court.

                                                                   5           NOW, THEREFORE, as of March 11, 2020 (the “Commencement Date”), the L&B

                                                                   6   Trustee and the Layfield Trustee hereby stipulate and agree as follow:

                                                                   7                                                   STIPULATION

                                                                   8           1.       The Parties incorporate the Recitals as set forth above, and such Recitals are made a

                                                                   9   material part hereof.

                                                                  10           2.       Covenant Not to Sue. In consideration of the Layfield Trustee’s agreement to further

                                                                  11   toll the statutes of limitation as set forth herein, the L&B Trustee agrees not to commence, file or
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   initiate any Causes of Action against any Layfield Party for the period beginning on the
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Commencement Date through August 11, 2020. The covenant is made with the understanding that
                                           ATTORNEYS AT LAW




                                                                  14   the L&B Trustee and the Layfield Trustee may agree, in writing, to extend the duration of the

                                                                  15   covenant beyond the expiration date provided in this paragraph.

                                                                  16           3.       Tolling of Statutes of Limitation. In consideration for the L&B Trustee’s Covenant

                                                                  17   Not to Sue (as set forth in paragraph 2 of this Stipulation), the Layfield Trustee agrees that all

                                                                  18   statutes of limitation, including but not limited to those set forth in section 546 of the Bankruptcy

                                                                  19   Code, applicable to any Causes of Action that the L&B Trustee may bring against any Layfield Party

                                                                  20   are hereby extended from the Commencement Date through and including September 11, 2020 (the

                                                                  21   “Tolling Period”), and the Tolling Period shall be excluded from any calculation of any statute of

                                                                  22   limitations period applicable to any Causes of Action brought by the L&B Trustee against any

                                                                  23   Layfield Party. The Layfield Trustee acknowledges that he will be estopped hereby from arguing

                                                                  24   that this Stipulation is ineffective to extend the time within which the L&B Trustee must commence

                                                                  25   an action to pursue the Causes of Action.

                                                                  26

                                                                  27

                                                                  28

                                                                                                                           3
                                                                       DOCS_LA:328183.1 51414/001
Case
Case2:17-bk-19548-NB  Doc 480 21-16
     2:20-cv-07159-SB Document Filed 03/10/20    EnteredPage
                                       Filed 10/23/20    03/10/20
                                                             6 of 819:45:13  Desc
                                                                     Page ID #:313
                        Main Document      Page 5 of 7




               


                                              V0DOKDU63DJD\
        Case 2:17-bk-19548-NB Doc 480 21-16
             2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                              Filed 10/23/20    03/10/20
                                                              Page 7 of 819:45:13  Desc
                                                                          Page ID #:314
                                Main Document     Page 6 of 7

                                             PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                      10100 Santa Monica Boulevard, 13th Floor, Los Angeles, California 90067

A true and correct copy of the foregoing document entitled (specify): SECOND STIPULATION AND TOLLING
AGREEMENT EXTENDING STATUTES OF LIMITATION RE: PHILIP LAYFIELD will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
March 10, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) March 10, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

Philip J. Layfield
8 The Green, Suite 6426
Dover, Delaware 19901

                                                                                          Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) March 10, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

VIA OVERNIGHT DELIVERY
Honorable Neil W. Bason
U.S. Bankruptcy Court
255 E. Temple Street, Room 940
Los Angeles, CA 90012
Attn: Mail Room Clerk-Judges Copies

                                                                                          Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 March 10, 2020               Nancy H. Brown                                                  /s/ Nancy H. Brown
 Date                         Printed Name                                                    Signature




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.1 51414/002
        Case 2:17-bk-19548-NB Doc 480 21-16
             2:20-cv-07159-SB Document Filed 03/10/20   Entered
                                              Filed 10/23/20    03/10/20
                                                              Page 8 of 819:45:13  Desc
                                                                          Page ID #:315
                                Main Document     Page 7 of 7
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

        Case 2:17-bk-19548-NB

    x   Wesley H Avery wes@averytrustee.com, lucy@averytrustee.com;Isabel@averytrustee.com
    x   Jason Balitzer jbalitzer@sulmeyerlaw.com, jbalitzer@ecf.inforuptcy.com;dwalker@ecf.inforuptcy.com;kmccamey@sulmeyerlaw.com
    x   Moises S Bardavid mbardavid@hotmail.com
    x   Daniel I Barness daniel@barnesslaw.com
    x   James W Bates jbates@jbateslaw.com
    x   Darwin Bingham cat@scalleyreading.net
    x   Paul M Brent snb300@aol.com
    x   Martin J Brill mjb@lnbrb.com
    x   William S Brody wbrody@buchalter.com, dbodkin@buchalter.com;IFS_filing@buchalter.com
    x   Glenn R Bronson GRBronson@traskbritt.com, cawatters@traskbritt.com
    x   Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    x   Jennifer Witherell Crastz jcrastz@hrhlaw.com
    x   Beth Gaschen bgaschen@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cbmeeker@gmail.com;cyoshonis@wgllp.com
    x   Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
    x   Sevan Gorginian sevan@gorginianlaw.com, 2486@notices.nextchapterbk.com
    x   Stella A Havkin stella@havkinandshrago.com, havkinlaw@earthlink.net;r49306@notify.bestcase.com
    x   M. Jonathan Hayes jhayes@rhmfirm.com,
        roksana@rhmfirm.com;matt@rhmfirm.com;janita@rhmfirm.com;susie@rhmfirm.com;priscilla@rhmfirm.com;pardis@rhmfirm.com;russ@rhmfirm.com;re
        beca@rhmfirm.com;david@rhmfirm.com;sloan@rhmfirm.com
    x   Kimberly D Howatt khowatt@gordonrees.com, sdurazo@grsm.com
    x   James KT Hunter jhunter@pszjlaw.com
    x   Steven J Kahn skahn@pszyjw.com
    x   Joseph M Kar jkar@mindspring.com
    x   Michael S Kogan mkogan@koganlawfirm.com
    x   Richard W Labowe richardwlabowe@gmail.com, llhlaw1631@aol.com
    x   Dare Law dare.law@usdoj.gov
    x   David W. Meadows david@davidwmeadowslaw.com
    x   Jessica Mickelsen Simon simonjm@ballardspahr.com, carolod@ballardspahr.com
    x   Dennette A Mulvaney dmulvaney@leechtishman.com, lmoya@leechtishman.com
    x   Rana Nader rnader@naderlawgroup.com, monique@naderlawgroup.com
    x   Joel A Osman osman@parkermillsllp.com, gonzalez@parkermillsllp.com
    x   Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x   Brian A Paino bpaino@mcglinchey.com, crico@mcglinchey.com;khan@mcglinchey.com
    x   Michael F Perlis mperlis@lockelord.com, merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x   Michael F Perlis , merickson@lockelord.com,jhagey@lockelord.com,RRJohnson@lockelord.com,bmungaray@lockelord.com
    x   Hamid R Rafatjoo hrafatjoo@raineslaw.com, bclark@raineslaw.com
    x   Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
    x   Damion Robinson dr@agzlaw.com
    x   Lindsey L Smith lls@lnbyb.com, lls@ecf.inforuptcy.com
    x   Daniel A Solitro dsolitro@lockelord.com, ataylor2@lockelord.com
    x   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x   Gary R Wallace garyrwallace@ymail.com
    x   Alan J Watson alan.watson@hklaw.com, rosanna.perez@hklaw.com




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:323651.1 51414/002
